   Case: 1:14-cr-00287 Document #: 323 Filed: 01/13/19 Page 1 of 3 PageID #:1700




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                           No. 14 CR 287
         v.
                                                           Judge Norgle
 WARRN N. BARR,          III

             AFFIDAVIT OF WARREN N. BARR.III IN SUPPORT OF
         DEFENDANT WARREN BARR'S MOTION TO RECUSE AND DISQUALIFY

         I, Warren N. Barr, Ill, hereby depose and state, underpenalties of perjury. that I have
personal knowledge and a good taith basis of the fbllowing fbcts and, if called to testify, would
testify truthfully and competently as follows:

         1.   I am the Defendant in this action.

         2.   My present counsel. Michael Leonard. has appeared befbre Judge Norgle on two

occasions in the present case in which there has been substantive interaction with Judge Norgle.l

Both of these occasions occurred after the Seventh Circuit decision in 'Mohsin that is discussed

in the Motion fbr recusal and disqualillcation.

         3.   The flrst such occasion was on November 30. 2018. On that occasion, Judge Norgle

was openly hostile towards Mr. Leonard, including by way of repeatedly interrupting him.

         4.   'fhe second occasion was on January 8,2018 fbrthe sentencing hearing in the present

'case.


         5.   [rrom the outset of that January 8, 201 8 sentencing hearing, Judge Norgle was openly



rThe parties
             also appeared before Judge Norgle in the present case on Wednesday, January 2,2019.
However, that appearance was brief and non-substantive with Judge Norgle informing the parties
that he was setting a schedule on Reply briefs with respect to three motions filed by Mr. Barr. See
Docket at No. 307.
   Case: 1:14-cr-00287 Document #: 323 Filed: 01/13/19 Page 2 of 3 PageID #:1701




hostile toward my counsel. T'hat hostility exhibited by.ludge Norgle continued throughout

that hearing.

        6.    That conduct included .lr-rdge Norgle repeatedly interrupting him: making

comments to him: making a comment or comments about him: raising his voice to him:

and stopping them fiorn saying particular words        again   addressing the same subject.

        7. The hostility exhibited by.ludge Norgle        extended to me as Mr. Leonard was not

allow'ed to make arguments. set out basic points. preserve the record. or have material

inlbrmation considered by the Court.

        7.    'l'he transcript of the proceedings
                                                  of January 8,2019 has been frled.

        8.    At the November 30, 201 8 and at the January 8. 201 t hearings. Judge Norgle did not

engage in that same type of conduct (described above i.l,ith rcspect to me) towards the

Government's attorneys. and similarlv Judge Norgle did notexhibit open hostility to them at

those proceedings.

       9.      Judge Norgle's conduct clearly creates the unmistakable appearance of bias or

prejudice towards me. in light of the fact that Iam being represented by counsel.

        10. Judge    Norgle did not treat my former counsel. Mr. Boyle. in the manner that Judge

Norgle treats my present counsel. In fact. Judge Norgle treated Mr. Boyle in a cordial and

professional manner.

        1   1. In fact, in connection   with my court appearances in the present case, I have observed

Judge Norgle's treatment of other attorneys on other cases, before my case was called. Judge

Norgle did not treat those attorneys in the manner that he treats Mr. Leonard.
Case: 1:14-cr-00287 Document #: 323 Filed: 01/13/19 Page 3 of 3 PageID #:1702




                                   By:/s/ ( ll f$^^&
                                      Warren N.   Barr;tIT-
